DETAILED ACTION
Claims 1-14 received on 09/15/2020 are considered in this office action. Claims 1-14 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1: steering device (generic placeholder) configured to (function)
Claim 1: operation element (generic placeholder) configured to (function)
Claims 1 and 14: travel control unit (generic placeholder) configured to/selects (function)
Claims 1, 2, 6, 7: travel information acquiring unit (generic placeholder) configured to (function)
Claims 1-8 and 12: grip area setting unit (generic placeholder) configured to (function)
Claims 1, 11, 13 and 14: indicator (generic placeholder) configured to (function)
Claims 1 and 14: indicator control unit (generic placeholder) configured to (function)
Claims 8: occupant detection unit (generic placeholder) configured to (function)
Claims 8-10: transmission ratio setting unit (generic placeholder) configured to (function)
Claims 11-12: approach determining unit (generic placeholder) configured to (function)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding “steering device”, it is interpreted to cover the corresponding structure of electric motor and a steering mechanism, such as a rack-and-pinion mechanism and equivalents thereof as supported by a portion of paragraph 0053 of the specification reproduced below:
[0053] The steering device 4 is a device configured to change a steering angle of the wheels 3, and includes an electric motor and a steering mechanism configured to steer the wheels 3 by a driving force of the electric motor. The steering mechanism includes, for example, a rack-and-pinion mechanism.

Regarding “operation element”, it is interpreted to cover the corresponding structure of steering wheel and equivalents thereof as supported by a portion of paragraph 0054 of the specification reproduced below:
[0054] The vehicle control system 1 includes an operation element 10 provided with various sensors and a control device 11 connected to the operation element 10. The operation element 10 is a device configured to receive a driving operation by the occupant X to steer the vehicle 2. The operation element 10 may include, for example, a steering wheel or a control stick. An outline of the operation element 10 may be formed in a shape such as a circular shape, a rectangular shape, a shape formed by cutting off a part of a circle, or a shape formed by combining left and right arc parts and upper and lower straight-line parts

Regarding “travel control unit”, it is interpreted to cover the corresponding structure of processor such as a CPU and equivalents thereof as supported by a portion of paragraph 0054 and FIG. 1 (element 11) of the specification reproduced below:
[0054] The control device 11 includes a hardware processor such as a CPU. The control device 11 includes a travel control unit 12, a movement control unit 13, and a signal processing unit 14. The signal processing unit 14 is configured to detect an operation input by the occupant X based on a signal from the operation element 10, and the travel control unit 12 is configured to control at least one of the steering device 4, the drive device 5, and the brake device 6 according to the operation input detected by the signal processing unit 14. The movement control unit 13 is configured to control the movement of the operation element 10 according to the operation input detected by the signal processing unit 14.

Regarding “travel information acquiring unit”, “grip area setting unit”, “indicator control unit”, “transmission ratio setting unit” and “approach determining unit”, they are interpreted to cover the corresponding structure of processor or electronic control unit (ECU)  and equivalents thereof as supported by FIG. 1 (element 11) and portions of paragraph 0098, 0099, 0095, 00101 and 00100 of the specification reproduced below:
[0098]  With reference to Figure 1, the control device 11 includes a travel information acquiring unit 72 configured to acquire a prospective trajectory of the vehicle 2 from the travel control unit 12 as travel information of the vehicle 2.
[0099] The control device 11 includes a grip area setting unit 73 configured to set at least one recommended grip area P (which will be described later) of the operation element 10 to be gripped by the occupant X, based on the prospective trajectory of the vehicle 2 acquired by the travel information acquiring unit 72.
[0095]   With reference to Figures 1 and 5, the operation element 10 includes an indicator 71. The interface control unit 41 (an example of an indicator control unit) of the control device 11 is configured to execute lighting control of the indicator 71. 
[00101] The control device 11 includes a transmission ratio setting unit 75 configured to estimate a contact area S of the operation element 10 and the occupant X based on the contact state of the occupant X against the operation element 10 (an example of a driving state of the occupant X) detected by the first to third capacitive sensors 35 to 37 (an example of an occupant detection unit).
[00100] The control device 11 includes an approach determining unit 74 configured to determine whether at least one arm of the occupant X has approached the operation element 10 based on the image of the arm of the occupant X and the operation element 10 captured by the image capturing device 26.

Regarding “indicator”, it is interpreted to cover the corresponding structure of light sources and equivalents thereof as supported by a portion of paragraph 0095 of the specification reproduced below:
[0095] The indicator 71 includes plural first light sources 71A and plural second light sources 71B.

Regarding “occupant detection unit”, it is interpreted to cover the corresponding structure of image capturing device and/or capacitive sensors and equivalents thereof as supported by FIG. 1 (elements 26, 35-37) a portion of paragraph 0023 and 00101 of the specification reproduced below:
[0023]  In the above arrangement, preferably, the occupant detection unit includes an image capturing device (26) configured to capture an image of the occupant,
[00101] The control device 11 includes a transmission ratio setting unit 75 configured to estimate a contact area S of the operation element 10 and the occupant X based on the contact state of the occupant X against the operation element 10 (an example of a driving state of the occupant X) detected by the first to third capacitive sensors 35 to 37 (an example of an occupant detection unit).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (US 20190025823 A1, Christiansen), in view of Oh et al. (US 20170166237 A1, hereinafter Oh).

Regarding claim 1, Christiansen teaches a vehicle control system comprising: 
a steering device configured to change a steering angle of a wheel (par [0024]: “The steering system 38 is typically a known vehicle steering subsystem and controls the turning of the road wheels 54. The steering system 38 may be a rack-and-pinion system with electric power-assisted steering, a system using steer-by-wire, as both are known, or any other suitable system”); 
an operation element provided movably with respect to a vehicle body and configured to receive a driving operation by an occupant (par [0024]: “The steering system 38 may include a steering wheel 58 by which the human driver may control the steering system 38”); 
a movement sensor configured to detect a movement of the operation element (par [0027]: “The steer-by-wire system 40 may detect the steering-wheel angle θ via a position sensor (not shown), e.g., a Hall effect sensor, a rotary encoder, etc.”); 
a travel control unit configured to select a manual driving mode to control the steering device based on a signal from the movement sensor or an autonomous driving mode to control the steering device regardless of the signal from the movement sensor (par [0042]: “Next, in a block 440, the ; 
a travel information acquiring unit configured to acquire travel information of a vehicle (par [0041]: “If the computer 32 determines to transition to the manual-steering mode, after the decision block 425, in the block 435, the computer 32 illuminates one of the lights 42 that is at the steering-wheel angle θ corresponding to the steering angle φ of the vehicle 30, as shown in FIG. 3. For the purposes of this disclosure, “corresponding to” is defined as related by a steering ratio R. For the purposes of this disclosure, the steering ratio R is defined as the ratio of the steering-wheel angle θ of the steering wheel 58 to the steering angle φ of the road wheels 54 when the vehicle 30 is in the manual-steering mode. The steering ratio R may be a constant value or may vary depending on the steering angle φ or the steering-wheel angle θ, depending on a speed of the vehicle 30, etc. For example, the steering ratio R may linearly depend on the speed of the vehicle 30 and may be larger at higher speeds than at lower speeds. The illuminated light signals the steering angle φ of the vehicle 30 to the occupant. In the manual-steering mode, the location of the illuminated light is treated as a center position of the steering-wheel rim 60 for the purposes of receiving steering input from the occupant.”, wherein “steering angle φ of the road wheels 54”, “steering ratio R” and “speed of the vehicle” are examples of travel information of a vehicle, as the “steering angle φ of the road wheels 54” indicates whether the road is curved or straight); 
a processor configured to set at least one recommended operation element angle corresponding to the steering angle of the vehicle based on the travel information of the vehicle acquired by the travel information acquiring unit (FIG. 2; FIG, 3; par [0041]: “If the computer 32 determines to transition to the manual-steering mode, after the decision block 425, in the block 435, the computer 32 illuminates one of the lights 42 that is at the steering-wheel angle θ corresponding to the steering angle φ of the vehicle 30, as shown in FIG. 3.”); 
an indicator configured to turn on so as to illuminate the recommended operation element angle corresponding to the steering angle of the vehicle (FIG. 2; FIG, 3; par [0041]: “If the computer 32 determines to transition to the manual-steering mode, after the decision block 425, in the block 435, the computer 32 illuminates one of the lights 42 that is at the steering-wheel angle θ corresponding to the steering angle φ of the vehicle 30, as shown in FIG. 3.”); 
an indicator control unit configured to change a control mode of the indicator according to a driving mode selected by the travel control unit (par [0045]: “If the computer 32 determines to transition to the autonomous-steering mode, next, in a block 455, the computer 32 enters the autonomous-steering mode”; par [0046]: “Next, in a block 460, the computer 32 deactivates the lights 42 so that none of the lights 42 is illuminated. After the block 460, the process 400 returns to the block 410”, wherein “deactivates the lights 42” corresponds to change of a control mode of the indicator according to a driving mode), but fails to specifically teach recommended grip area corresponding to steering angle φ of the vehicle, thus failing to teach: a grip area setting unit configured to set at least one recommended grip area of the operation element based on the travel information of the vehicle acquired by the travel information acquiring unit; an indicator configured to turn on so as to illuminate the recommended grip area set by the grip area setting unit.
However, Oh teaches a travel information acquiring unit configured to acquire travel information of a vehicle (par [0217]: “The processor 170 may receive, through the interface unit 130, information about whether a road in front of the vehicle is a straight road or a curved road. The ; 
a grip area setting unit configured to set at least one recommended grip area of the operation element based on the travel information of the vehicle acquired by the travel information acquiring unit (FIGs. 7A-7D; par [0215]: “FIG. 7A to 7D are diagrams illustrating examples of an operation of outputting grip guide information in a curve entry section”; par [0216]: “If grip of a first hand is sensed, but grip of a second hand is not sensed, the processor 170 may control light emitters disposed in different regions to emit light according to whether the vehicle travels straight forward or along a curve”; par [0217]: “The processor 170 may receive, through the interface unit 130, information about whether a road in front of the vehicle is a straight road or a curved road. The processor 170 may control light emitters disposed in different regions to emit light according to whether the road in front of the vehicle is a straight road or a curved road, based on the received information”); 
an indicator configured to turn on so as to illuminate the recommended grip area set by the grip area setting unit (par [0216]: “If grip of a first hand is sensed, but grip of a second hand is not sensed, the processor 170 may control light emitters disposed in different regions to emit light according to whether the vehicle travels straight forward or along a curve”).
	Christiansen and Oh are both considered to be analogous to the claimed invention because they are in the same field of recommending the appropriate steering wheel angle corresponding to steering angle of vehicle using light indicator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering wheel of Christiansen to incorporate the teachings of Oh and further illuminate the recommended grip area corresponding to the steering angle of the vehicle or travel information of vehicle. Doing so would provide the driver with the user's grip is appropriate for a curvature of a road on which the vehicle is travelling (Oh, par [0046]), thus increasing safety (Oh, par [0005]).

Regarding claim 2, Christiansen in view of Oh teaches the vehicle control system according to claim 1. Oh further teaches wherein the travel information acquiring unit is configured to acquire a prospective trajectory of the vehicle as the travel information of the vehicle (par [0013]: “In some implementations, the at least one processor may further be configured to, based on a determination that the driving situation of the vehicle corresponds to the vehicle travelling in an entry section of a curved road”), and
the grip area setting unit is configured to set the recommended grip area based on the prospective trajectory of the vehicle acquired by the travel information acquiring unit (par [0013]: “… based on a determination that the driving situation of the vehicle corresponds to the vehicle travelling in an entry section of a curved road, and that a grip of a first hand of a user is sensed in a region of the steering wheel rim that is improper for the driving situation corresponding to the vehicle travelling in an entry section of the curved road, and that a grip of a second hand of the user is not sensed on the steering input apparatus, control a plurality of light emitters disposed in regions of the rim of the steering wheel designed to be gripped by the first hand and the second hand of the user to emit light, the plurality of light emitters having positions along the rim of the steering wheel that correspond to a grip position that is proper for a curvature of the curved road”).

Regarding claim 3, Christiansen in view of Oh teaches the vehicle control system according to claim 2. The combination of Christiansen in view of Oh further teaches wherein the operation element includes an annular grip portion (Oh FIG. 5A-7D, wherein steering wheel in figure corresponds to the operation element and includes an annular grip portion), 
the indicator includes plural light sources arranged annularly along the grip portion (Christiansen FIG.3; Oh FIG. 6A-7D; Oh par [0010]: “In some implementations, the grip guide output unit indicators in grip positions, which are arranged annularly along the grip portion), and 
in a case where the prospective trajectory of the vehicle is a straight trajectory, the grip area setting unit sets the recommended grip area, and corresponding light sources turn on (Christensen par [0041]: “If the computer 32 determines to transition to the manual-steering mode, after the decision block 425, in the block 435, the computer 32 illuminates one of the lights 42 that is at the steering-wheel angle θ corresponding to the steering angle φ of the vehicle 30, as shown in FIG. 3”; Oh par [0217]: “The processor 170 may receive, through the interface unit 130, information about whether a road in front of the vehicle is a straight road or a curved road. The processor 170 may control light emitters disposed in different regions to emit light according to whether the road in front of the vehicle is a straight road or a curved road, based on the received information”; Oh par [0213]: “If the grip of the left hand 630 or the right hand 640 is sensed in an improper region (e.g., an upper end region or lower end region) of the steering wheel rim during driving as shown in FIG. 6E, the processor 170 may output both-hand grip guide information 631, 641 in a region of the steering wheel rim in which grip of the left hand or the right hand is required”, wherein Christensen teaches of the corresponding steering angle and Oh teaches of the recommended grip position), but fails to specifically teach a case where the prospective trajectory of the vehicle is a straight trajectory, the grip area setting unit sets the recommended grip area in a whole area of the grip portion in a circumferential direction, and all the plural light sources turn on.
turn on all the plural light sources where the prospective trajectory of the vehicle is a straight trajectory. Christiansen teaches the steering wheel angle to be 0 during autonomous mode, which indicates a steering angle of the vehicle  wheel to also be 0 (par [0036]: “If the steering mode is the autonomous-steering mode, next, in a block 410, the computer 32 instructs the actuator 44 to hold the steering-wheel rim 60 stationary. In other words, the steering wheel 58 does not move. The computer 32 may be simultaneously instructing the road wheels 54 to turn; however, the steering-wheel angle θ of the steering-wheel rim 60 remains substantially equal to zero”). Hence at a straight trajectory, the driver does not need to align the steering wheel, hence is allowed to grip the steering wheel in any area that he/she feels comfortable and maintain the angle of the steering wheel. Therefore, it would have been obvious to increase the size of the recommended grip area such that the whole area of the grip portion in a circumferential direction is illuminated. Doing so will still notify the user of the recommended grip position. For more details regarding Changes in Size/Proportion, see MPEP 2144.04.

Regarding claim 4, Christiansen in view of Oh teaches the vehicle control system according to claim 2. The combination of Christiansen in view of Oh further teaches wherein the operation element includes an annular grip portion (Oh FIG. 5A-7D, wherein steering wheel in figure corresponds to the operation element and includes an annular grip portion), 
the indicator includes plural light sources arranged annularly along the grip portion (Christiansen FIG.3; Oh FIG. 6A-7D; Oh par [0010]: “In some implementations, the grip guide output unit may include at least one light emitter. The at least one processor may further be configured to, based on the determination that the grip position on the rim of the steering wheel of the vehicle sensed through the grip position sensor is improper for the driving situation of the vehicle, control a light emitter indicators in grip positions, which are arranged annularly along the grip portion), and 
in a case where the prospective trajectory of the vehicle is a turning trajectory, the grip area setting unit sets the recommended grip area in a part of the grip portion in a circumferential direction, and a part of the plural light sources turn on (Christensen par [0041]: “If the computer 32 determines to transition to the manual-steering mode, after the decision block 425, in the block 435, the computer 32 illuminates one of the lights 42 that is at the steering-wheel angle θ corresponding to the steering angle φ of the vehicle 30, as shown in FIG. 3”; Oh FIG. 7A-7D; Oh par [0215]: “FIG. 7A to 7D are diagrams illustrating examples of an operation of outputting grip guide information in a curve entry section”; Oh par [0217]: “The processor 170 may receive, through the interface unit 130, information about whether a road in front of the vehicle is a straight road or a curved road. The processor 170 may control light emitters disposed in different regions to emit light according to whether the road in front of the vehicle is a straight road or a curved road, based on the received information; Oh par [0221]: “When grip of the right hand 7400 is sensed in an improper region, and grip of the left hand is not sensed in a rightward curve entry section or right turn section as shown in FIG. 7D, the processor 170 may output grip guide information 7410, 7420 in regions corresponding to the curvature of the rightward curve in which grips of the right hand and the left hand are required”, wherein Christensen teaches of the corresponding steering angle and Oh teaches of the recommended grip position, and “7410, 7420” are a part of the plural light sources).

Regarding claim 5, Christiansen in view of Oh teaches the vehicle control system according to claim 2. Oh further teaches wherein when the vehicle is traveling on a turning trajectory, the grip area setting unit sets at least one proper grip area of the operation element at a point where the prospective trajectory of the vehicle changes from the turning trajectory to a straight trajectory, and sets the recommended grip area based on the proper grip area (Oh par [0217]: “The processor 170 may receive, through the interface unit 130, information about whether a road in front of the vehicle is a straight road or a curved road. The processor 170 may control light emitters disposed in different regions to emit light according to whether the road in front of the vehicle is a straight road or a curved road, based on the received information”, wherein “control light emitters disposed in different regions to emit light according to whether the road in front of the vehicle is a straight road or a curved road” indicates that the “light emitters disposed in different regions” or recommended grip area will be illuminated accordingly at a point where the prospective trajectory of the vehicle changes from the turning trajectory to a straight trajectory).

Regarding claim 7, Christiansen in view of Oh teaches the vehicle control system according to claim 1. The combination of Christiansen in view of Oh further teaches wherein the travel information acquiring unit is configured to acquire the steering angle of the wheel as the travel information of the vehicle (Christiansen par [0025]: “The position of the steering rack 64 determines the turning of the road wheels 54. As shown in FIG. 2, the road wheels 54 have a steering angle φ, that is, an angle that the road wheels 54 are turned relative to a vehicle body 66 of the vehicle 30. The steering angle φ may be measured relative to a longitudinal axis L extending in a vehicle-forward direction. For example, when the road wheels 54 are oriented in a forward direction, the steering angle φ is zero; when the road wheels 54 are turned to the right, the steering angle φ has a negative value; and when the road wheels 54 are turned to the left, the steering angle φ has a positive value”, wherein “road wheels 54 have a steering angle φ” corresponds to steering angle of the wheel), and 
the grip area setting unit is configured to set the recommended grip area based on the steering angle of the wheel acquired by the travel information acquiring unit (Christiansen par [0041]: steering angle of the wheel, and Oh teaches of the recommended grip area based on the curvature of the road).

Regarding claim 11, Christiansen in view of Oh teaches the vehicle control system according to claim 1. Christiansen further teaches further comprising: an image capturing device configured to capture an image of at least one arm of the occupant and the operation element (par [0032]: “With reference to FIG. 1, the camera 52 may be provided in a passenger cabin of the vehicle 30. The camera 52 faces the steering-wheel rim 60. The camera 52 is typically mounted so that it has a field of view encompassing the steering-wheel rim 60. The camera 52 may be positioned so that the field of view is blocked by hands of the occupant grasping the steering-wheel rim 60 but not blocked by other objects, arm as they are immediately connected body parts); and 
an approach determining unit configured to determine whether the arm of the occupant has approached the operation element based on the image captured by the image capturing device (par [0037]: “Next, in a block 415, the computer 32 receives data from the sensors 46, 48, 50, 52, i.e., one or more of the pressure sensor 48, the capacitive sensor 50, the torque sensor 46, and the camera 52. The data indicate whether the hands of the occupant are grasping the steering-wheel rim 60 […] The data from the camera 52 may indicate whether the steering-wheel rim 60 is obstructed from the field of view of the camera 52. For example, the computer 32 may compare the images from the camera 52 with baseline images of an unobstructed steering-wheel rim 60 and/or a steering-wheel rim 60 obstructed by hand(s). If the images from the camera 52 deviate from the baseline image of the obstructed steering-wheel rim 60, are a close match to the baseline images of the obstructed steering-wheel rim 60, or are a closer match to the baseline images of the obstructed steering-wheel rim 60 than to the unobstructed steering-wheel rim 60, then the data from the camera 52 indicate that the hands of the occupant are grasping the steering-wheel rim 60”, wherein data of “grasping the steering-wheel rim” corresponds to “approached the operation element”),
 
wherein in a case where the approach determining unit determines that the arm of the occupant has approached the operation element, the indicator turns on (par [0039]: “Next, in a decision block 425, the computer 32 determines whether to transition to the manual-steering mode. The computer 32 transitions to the manual-steering mode if the computer 32 received data from the sensors 46, 48, 50, 52 in the block 415 indicating that the hands of the occupant are grasping the steering-wheel rim 60 or if the computer 32 received data from the brake pedal 56 in the block 420 indicating that the brake pedal 56 has been pressed. If the computer 32 determines to transition to the manual-steering mode, then the computer 32 initiates the transition from the autonomous-steering indicator turns on, and Oh teaches the corresponding grip position).

Regarding claim 13, Christiansen in view of Oh teaches the vehicle control system according to claim 1. The combination of Christiansen in view of Oh further teaches further comprising a grip sensor configured to detect that the operation element is gripped by the occupant (Oh par [0015]: “In some implementations, the steering input apparatus may further include a grip pressure sensor configured to sense a grip pressure applied by a user on the rim of the steering wheel”), 
wherein in a case where the grip sensor does not detect that the recommended grip area is gripped by the occupant after the indicator turns on, the indicator stays on for a prescribed period (Oh FIG. 3 elements S340-S380, Oh par [0125]: “Once it is determined that the grip is improper, the processor 170 may output grip guide information through the grip guide output unit 150 (S340)”, wherein FIG. 3 shows a loop between S340-S380, indicating that the indicator stays on until the driver correctly grips the recommended grip area, thus indicating that the indicator stays on for at least prescribed period when the grip sensor does not detect that the recommended grip area is gripped by the occupant after the indicator turns), and 
in a case where the grip sensor detects that the recommended grip area is gripped by the occupant after the indicator turns on, the indicator turns off (Oh FIG. 11; Oh par [0018]: “In some implementations, the at least one processor may further be configured to, based on the output grip guide information and based on a determination that the grip position sensed by the grip position recommended grip area is gripped by the occupant after the indicator turns on), but fails to specifically teach wherein in a case where the grip sensor does not detect that the recommended grip area is gripped by the occupant after the indicator turns on, the indicator stays on for a prescribed period. 

Regarding claim 14, Christiansen in view of Oh teaches the vehicle control system according to claim 1. Christiansen further teaches wherein in a state where the travel control unit selects the manual driving mode, the indicator control unit selects a first control mode in which the indicator stays off (par [0045]: “If the computer 32 determines to transition to the autonomous-steering mode, next, in a block 455, the computer 32 enters the autonomous-steering mode”; par [0046]: “Next, in a block 460, the computer 32 deactivates the lights 42 so that none of the lights 42 is illuminated. After the block 460, the process 400 returns to the block 410”, wherein during manual mode, the lights are not illuminated), and 
in a state where the travel control unit selects the autonomous driving mode, the indicator control unit selects a second control mode in which the indicator at least temporarily stays on (FIG. 2; FIG, 3; par [0041]: “If the computer 32 determines to transition to the manual-steering mode, after the decision block 425, in the block 435, the computer 32 illuminates one of the lights 42 that is at the steering-wheel angle θ corresponding to the steering angle φ of the vehicle 30, as shown in FIG. 3.”, wherein illumination of one of the lights occur during the autonomous driving mode, as shown in FIG. 3 element 435).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Oh and further in view of Ohashi (US 20180105102 A1, hereinafter Ohashi) and further in view of Ebina (US 20170106786 A1, hereinafter Ebina).

Regarding claim 6, Christiansen in view of Oh teaches the vehicle control system according to claim 1, Oh further teaches wherein the at least one recommended grip area comprises plural recommended grip areas (FIG. 7B; par [0219]: “When grip of the left hand 7200 is sensed in an improper region, and grip of the right hand is not sensed in a leftward curve entry section or left turn section as shown in FIG. 7B, the processor 170 may output grip guide information 7210, 7220 in regions corresponding to the curvature of the leftward curve in which grips of the left hand and the right hand are required. For example, the processor 170 may control light emitters disposed in the upper left end region and the lower right end region to emit light. In the leftward curve entry section or left turn section, the driver should provide steering input corresponding to the left turn by rotating the steering wheel in the counterclockwise direction 7250. In this case, the processor 170 may facilitate rotation of the steering wheel by outputting the grip guide information 7210, 7220 in the regions corresponding to the curvature of the leftward curve in which grips of the left hand and the right hand are required”, wherein “7210, 7220” corresponds to multiple grip area recommended as shown in FIG. 7B), but fails to specifically teach the travel information acquiring unit is configured to acquire a prospective deceleration of the vehicle within a prescribed time as the travel information of the vehicle, and in a case where the travel information acquiring unit acquires the prospective deceleration equal to or more than a prescribed threshold, the grip area setting unit sets the plural recommended grip areas at respective prescribed positions of both lateral parts of the operation element.
However, Ohashi teaches the travel information acquiring unit is configured to acquire a prospective deceleration of the vehicle within a prescribed time as the travel information of the vehicle (par [0050]: “If the acceleration during deceleration or acceleration exceeds a prescribed threshold, the driver and passengers may be warned of sudden braking or rapid acceleration and prompted to pay attention, for example, by illuminating all of the LED light-emitting units 100a to 100f using 100% light intensity or by illuminating them with a prescribed warning color (e.g., red)”, wherein the “sudden braking or rapid acceleration” event indicates prospective deceleration of the vehicle within a prescribed time as the travel information of the vehicle as the “sudden braking or rapid acceleration” event may occur due to sudden stop of the vehicle ahead, or other unplanned events occurring during the autonomous drive which is both dependent on distance and time), and 
in a case where the travel information acquiring unit acquires the prospective deceleration equal to or more than a prescribed threshold, illuminating corresponding light sources (par [0050]: “If the acceleration during deceleration or acceleration exceeds a prescribed threshold, the driver and passengers may be warned of sudden braking or rapid acceleration and prompted to pay attention, for example, by illuminating all of the LED light-emitting units 100a to 100f using 100% light intensity or by illuminating them with a prescribed warning color (e.g., red)”).
Ohashi is considered to be analogous to the claimed invention because it is in the same field of notifying driver using light sources. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Christiansen in view of Oh and illuminate with a warning color so that the driver and passengers can be warned of sudden braking or rapid acceleration and prompted to pay attention, thereby improving safety (Ohashi, par [0078]). Christiansen in view of Oh and further in view of Ohashi fails to specifically teach illuminating plural recommended grip areas at respective prescribed positions of both lateral parts of the operation element, set by the grip area setting unit.
However, Ebina teaches the grip area setting unit sets the plural recommended grip areas at respective prescribed positions of both lateral parts of the operation element (FIG. 4A-7D; par [0030]: prescribed positions of both lateral parts of the operation element).
Ebina is considered to be analogous to the claimed invention because it is in the same field of notifying driver using light sources, specifically via the steering wheel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute illuminating all of the LED light-emitting units when the prospective deceleration equal to or more than a prescribed threshold of Christiansen in view of Oh and further in view of Ohashi with the illuminating the gripping positions of Ebina because they both perform the function of notifying the driver and one could have substituted the mechanisms and the result of the substitution would have been predictable in notifying the driver.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Oh and further in view of Haruhiko (JP5267234B2, hereinafter Haruhiko).

The Espacenet translation of Haruhiko considered by the examiner is attached.

Regarding claim 8, Christiansen in view of Oh teaches the vehicle control system according to claim 1. Christiansen further teaches, further comprising: 
an occupant detection unit configured to detect a driving state of the occupant (par [0030]: “With reference to FIGS. 1 and 3, the pressure sensor 48 is attached to the steering-wheel rim 60. The pressure sensor 48 is positioned to be gripped by a hand of an occupant who is grasping the steering-wheel rim 60”; par [0032]: “With reference to FIG. 1, the camera 52 may be provided in a passenger cabin of the vehicle 30. The camera 52 faces the steering-wheel rim 60. The camera 52 is typically mounted so that it has a field of view encompassing the steering-wheel rim 60. The camera 52 may be positioned so that the field of view is blocked by hands of the occupant grasping the steering-wheel rim 60 but not blocked by other objects, such as a body of the occupant. The camera 52 detects visual images”); and 
a transmission ratio setting unit configured to set a transmission ratio based on speed of the vehicle or travel environment (par [0041]: “If the computer 32 determines to transition to the manual-steering mode, after the decision block 425, in the block 435, the computer 32 illuminates one of the lights 42 that is at the steering-wheel angle θ corresponding to the steering angle φ of the vehicle 30, as shown in FIG. 3. For the purposes of this disclosure, “corresponding to” is defined as related by a steering ratio R. For the purposes of this disclosure, the steering ratio R is defined as the ratio of the steering-wheel angle θ of the steering wheel 58 to the steering angle φ of the road wheels 54 when the vehicle 30 is in the manual-steering mode. The steering ratio R may be a constant value or may vary depending on the steering angle φ or the steering-wheel angle θ, depending on a speed of the vehicle 30, etc. For example, the steering ratio R may linearly depend on the speed of the vehicle 30 and may be larger at higher speeds than at lower speeds. The illuminated light signals the steering angle φ of the vehicle 30 to the occupant. In the manual-steering mode, the location of the illuminated light is treated transmission ratio),
 the transmission ratio being a ratio of a control amount of the steering device to an operation amount of the operation element (par [0041]: “For the purposes of this disclosure, “corresponding to” is defined as related by a steering ratio R. For the purposes of this disclosure, the steering ratio R is defined as the ratio of the steering-wheel angle θ of the steering wheel 58 to the steering angle φ of the road wheels 54 when the vehicle 30 is in the manual-steering mode”), - 44 –
wherein the grip area setting unit is configured to set the recommended grip area based on the travel information of the vehicle and the transmission ratio (par [0043]: “Next, or after the decision block 405 if the steering mode is the manual-steering mode, in the block 445, the computer 32 receives steering input from the occupant. Specifically, the computer 32 receives the steering-wheel angle θ of the steering-wheel rim 60, which may be turned by the occupant, with the illuminated light taken as the center position of the steering-wheel rim 60. In other words, the steering-wheel angle θ of the steering wheel 58 is the angle between the location of the illuminated light and the reference angle. The computer 32 instructs the steering system 38 to turn the road wheels 54 to the steering angle φ, related by the steering ratio R to the steering-wheel angle θ of the steering-wheel rim 60”), but fails to specifically teach a transmission ratio setting unit configured to set a transmission ratio based on the driving state of the occupant detected by the occupant detection unit.
However, Haruhiko teaches an occupant detection unit configured to detect a driving state of the occupant (par [0033]: “The vehicle steering apparatus according to the second embodiment further includes a camera 31 as an example of an imaging unit that captures an image of the vicinity of the driver's eyes and the entire head. Unlike the first embodiment, the sight line calculation unit 21 detects the sight line angle α of the driver from the image of the head and eyes of the driver, and the other configuration is the same, and the description and illustration thereof will be omitted”); and 
a transmission ratio setting unit configured to set a transmission ratio based on the driving state of the occupant detected by the occupant detection unit (Abstract SOLUTION: “This steering device for a vehicle includes a steering gear ratio adjusting part 13 capable of optionally adjusting the steering gear ratio of a front wheel steering angle to a steering angle, a navigation part 14, a sight calculation part 21 for calculating the sight angle of the driver when the vehicle advances into the corner, a steering angle calculation part 22 for calculating the steering angle based on the linear data on the sight angle and the steering angle, a front wheel steering angle calculation part 23 for calculating the front wheel steering angle during corner traveling from the turning radius of the corner and the traveling speed of the vehicle which are obtained from the traveling road information output from the navigation part 14, a steering gear ratio calculation part 24 for calculating the steering gear ratio from the calculated steering angle and front wheel steering angle, and a steering gear ratio control part 16 for adjusting the steering gear ratio to the calculated steering gear ratio”, wherein the “sight angle” corresponds to driving state of the occupant detected by the occupant detection unit, and  “steering gear ratio” corresponds to transmission ratio), 
the transmission ratio being a ratio of a control amount of the steering device to an operation amount of the operation element (par [0002]: “As a vehicle steering device that changes a steering gear ratio in accordance with a traveling environment, for example, techniques such as Patent Document 1 are known. The vehicle steering control device of Patent Document 1 includes a transmission ratio variable mechanism that changes a transmission ratio between a steering amount and a turning amount”).
	Haruhiko is considered to be analogous to the claimed invention because it is relatively pertinent to setting a transmission ratio or steering ratio based on the driving state of the occupant. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission ratio of Christiansen in view of Oh and  to set a transmission ratio based on the driving state of the occupant. Doing so will improve driving operability of the vehicle (Haruhiko, par [0001]), and thus the grip area setting unit, taught by Christiansen, will be configured to set the recommended grip area based on the travel information of the vehicle and the transmission ratio which accounts for the driving state of the occupant, as taught by Haruhiko.

Regarding claim 10, Christiansen in view of Oh and further in view of Haruhiko teaches the vehicle control system according to claim 8. Haruhiko further teaches wherein the occupant detection unit includes an image capturing device configured to capture an image of the occupant (par [0033]: “The vehicle steering apparatus according to the second embodiment further includes a camera 31 as an example of an imaging unit that captures an image of the vicinity of the driver's eyes and the entire head. Unlike the first embodiment, the sight line calculation unit 21 detects the sight line angle α of the driver from the image of the head and eyes of the driver, and the other configuration is the same, and the description and illustration thereof will be omitted”), and 
the transmission ratio setting unit is configured to estimate a direction of a sight-line of the occupant based on the image of the occupant captured by the image capturing device and to set the transmission ratio based on the estimated direction of the sight-line (Abstract SOLUTION: “This steering device for a vehicle includes a steering gear ratio adjusting part 13 capable of optionally adjusting the steering gear ratio of a front wheel steering angle to a steering angle, a navigation part 14, a sight calculation part 21 for calculating the sight angle of the driver when the vehicle advances into the corner, a steering angle calculation part 22 for calculating the steering angle based on the linear data on the sight angle and the steering angle, a front wheel steering angle calculation part 23 for calculating the front wheel steering angle during corner traveling from the turning radius of the corner and the traveling speed of the vehicle which are obtained from the traveling road information output from the  estimated direction of the sight-line, and  “steering gear ratio” corresponds to transmission ratio, which is calculated based on calculated steering angle).

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668